Case: 3:20-cv-00106-WHR-SLO Doc #: 22 Filed: 10/02/20 Page: 1 of 5 PAGEID #: 291




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


 RAAHKIIM BEY,                        :
              Plaintiff,
                                           Case No. 3:20-cv-106
       v.                             :
                                           JUDGE WALTER H. RICE
 DEAN R. GRAFILO, et al.,
              Defendants.             :




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #20);
       OVERRULING PLAINTIFF’S MOTION TO RECONSIDER ORDER
       (DOC. #21), WHICH THE COURT CONSTRUES AS OBJECTIONS TO
       THE REPORT AND RECOMMENDATIONS; OVERRULING
       PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT (DOC. #14);
       SUSTAINING DEFENDANTS’ MOTION TO DISMISS (DOC. #9) FOR
       LACK OF PERSONAL JURISDICTION AND IMPROPER VENUE;
       DISMISSING CASE WITHOUT PREJUDICE; JUDGMENT TO ENTER
       IN FAVOR OF DEFENDANTS AND AGAINST PLAINTIFF;
       TERMINATION ENTRY




       On September 14, 2020, United States Magistrate Judge Sharon L.

Ovington issued a Report and Recommendations, Doc. #20, in which she

recommended that the Court overrule Plaintiff’s Motion for Default Judgment, Doc.

#14, and sustain Defendants’ Motion to Dismiss, Doc. #9, for lack of personal

jurisdiction and improper venue.

      On September 23, 2020, pro se Plaintiff Raahkiim Bey filed a “Motion to

Reconsider Order,” Doc. #21, which the Court construes as Objections to the
Case: 3:20-cv-00106-WHR-SLO Doc #: 22 Filed: 10/02/20 Page: 2 of 5 PAGEID #: 292




Report and Recommendations. Pursuant to Fed. R. Civ. P. 72(b)(3) and 28 U.S.C.

§ 636(b)(1), the Court must make a de novo review of those portions of the Report

and Recommendations to which proper Objections have been filed.

      Based on the reasoning and citations of authority set forth by Magistrate

Judge Ovington in the Report and Recommendations, Doc. #20, as well as upon a

thorough de novo review of this Court’s file and the applicable law, the Court

ADOPTS said judicial filing and OVERRULES Plaintiff’s Objections, Doc. #21.

      Neither the Magistrate Judge’s alleged mischaracterization of Plaintiff as a

“professional boxer,” nor her alleged misstatement that the money orders he sent

to California to renew his boxing license were for $30 and $35, rather than $25

and $35, Doc. #20, PageID##267-68, is relevant to the dispositive issues of

whether Plaintiff is entitled to default judgment, whether the Court has personal

jurisdiction over Defendants, and whether venue is proper in the Southern District

of Ohio.

      To the extent that Plaintiff argues that Magistrate Judge Ovington erred in

recommending that the Court overrule his Motion for Default Judgment on the

alternate ground that he may have failed to state a plausible claim for relief, Doc.

#20, PageID#271, he argues that he has complied with the notice pleading

requirements of Fed. R. Civ. P. 8(a)(2). However, the question of whether he has

stated a plausible claim for relief is much broader than the question of whether he

technically complied with Rule 8(a)(2).




                                          2
Case: 3:20-cv-00106-WHR-SLO Doc #: 22 Filed: 10/02/20 Page: 3 of 5 PAGEID #: 293




       On the question of whether Ohio’s long-arm statute extends to the limits of

the Due Process Clause, Magistrate Judge Ovington cited Goldstein v.

Christiansen, 70 Ohio St.3d 232, 638 N.E.2d 541, 545 n.1 (1994), and noted that

the Sixth Circuit adheres to this case. Doc. #20, PageID#273. In response,

Plaintiff argues that one panel of an appeals court cannot overrule the United

States Supreme Court. Although this is a correct statement of the law, its

relevance to the Magistrate Judge’s finding is unclear, given that Plaintiff cites to

no United States Supreme Court opinion to the contrary.

      Plaintiff next objects to the Magistrate Judge’s finding that the mailing of

one letter to Plaintiff in Ohio, by Defendants Grafilo and Marcroft, failed to

establish the necessary minimum contacts with Ohio to support a finding of

personal jurisdiction. In support, he cites to Walden v. Fiore, 571 U.S. 277

(2014), in which the Court stated that:

      although physical presence in the forum is not a prerequisite to
      jurisdiction, Burger King, supra, at 476, 105 S.Ct. 2174, physical
      entry into the State—either by the defendant in person or through an
      agent, goods, mail, or some other means—is certainly a relevant
      contact. See, e.g., Keeton, supra, at 773–774, 104 S.Ct. 1473.

Id. at 285 (emphasis added).

      The court, in Walden, also held, however, that the “’minimum contacts’

analysis looks to the defendant’s contacts with the forum State itself, not the

defendant’s contacts with persons who reside there.” Id. “Plaintiff cannot be the

only link between the defendant and the forum. Id. Magistrate Judge Ovington

properly noted that the one letter mailed to Ohio by Grafilo and Marcroft was sent


                                           3
Case: 3:20-cv-00106-WHR-SLO Doc #: 22 Filed: 10/02/20 Page: 4 of 5 PAGEID #: 294




in response to an inquiry from Plaintiff. She properly concluded that this was

insufficient to establish personal jurisdiction over Grafilo or Marcroft.

      Finally, Plaintiff objects to Magistrate Judge Ovington’s rejection of his claim

that venue is proper in the state in which Plaintiff resides. He maintains that the

choice of his home state is supported by the doctrine of forum non conveniens. In

support, he cites to an Ohio Supreme Court case, Chambers v. Merrell-Dow

Pharmaceuticals, Inc., 35 Ohio St. 3d 123, 519 N.E.2d 370 (1988). Chambers,

however, acknowledges that this doctrine “assumes that proper jurisdiction and

proper venue lie in the court which plaintiff has chosen.” Id. at 126, 519 N.E.2d

at 373. As Magistrate Judge Ovington explained, Plaintiff has not established that

this Court has personal jurisdiction over Defendants. Nor has he established that

this is a proper venue.

      For the reasons set forth in the Report and Recommendations, the Court

OVERRULES Plaintiff’s Motion for Default Judgment, Doc. #14. The Court

SUSTAINS Defendants’ Motion to Dismiss, Doc. #9, for lack of personal

jurisdiction and improper venue and DISMISSES Plaintiff’s claims WITHOUT

PREJUDICE to refiling in a court of competent jurisdiction.

      Judgment shall be entered in favor of Defendants and against Plaintiff.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                           4
Case: 3:20-cv-00106-WHR-SLO Doc #: 22 Filed: 10/02/20 Page: 5 of 5 PAGEID #: 295



                                                                 (tp - per Judge Rice authorization after his
Date: October 2, 2020                                            review)

                                    WALTER H. RICE
                                    UNITED STATES DISTRICT JUDGE




                                       5
